Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Demian Jackson on 6/9/21.

Regarding the Specification: The paragraphs of the specification beginning on page 3, as amended on 5/25/2021, was further amended as follows:
The leg 2 include a short part [[21]]11, an elongated part 22 formed with the short part 11, an open recess 23 between the short part 21 and the elongated part 22, two pivots 24 extending forwardly and rearward from the short part 21 respectively, the pivots 24 being rotatably disposed in the wells 12 respectively, and two mounts 25 put on the pivots 24 and releasably secured to the cavities 11 respectively. Thus, the leg 2 may retract into the cavity 11 or extend out of the cavity 11 by pivoting with respect to the wells 12.
In a folded position, the legs [[12]]2 are disposed in the cavities 11 and in a use position, the legs [[12]]2 are extended.

Regarding the Claims:

Regarding Claim 4, the claim is amended as follows:
4. A folding stand comprising: 
a panel including two cavities each adjacent an opposed side of a bottom of the panel, respectively, and two wells arranged in front and rear ends of each cavity respectively and 
two legs each including a short part, an elongated part formed with the short part, an open recess between the short part and the elongated part, two pivots extending forwardly and rearwardly from the short part, wherein the pivots are rotatably disposed in the respective wells, and two mounts releasably securing the pivots  within the respective wells, 
wherein the open recess is confiqured to accept a keyboard and the elongated parts are configured to support the keyboard.

Regarding Claim 5, the claim is amended as follows:
5. The folding stand of claim 4, wherein [[the]] each of the legs is configured to retract into and extend out of [[the]] each of the respective cavities by pivoting with respect to the wells.




Allowable Subject Matter

Claims 4-6 are allowed as amended by the Examiner’s Amendment above.

The following is an examiner’s statement of reasons for allowance: The prior art, either alone or in combination, do not teach the folding stand with the structure as claimed, wherein the open recess is configured to accept a keyboard and the elongated parts are configured to support the keyboard.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on M-T 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632